DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-6, 8-12, 14-19, 21, and 22 are pending in the application. Claims 2, 14, and 15 are currently amended. Claims 1, 7, 13, and 20 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated November 18, 2022:
Regarding the rejection of claims 2-6, 8-12, 14-19, 21, and 22 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that Park fails to teach the limitation “in response to identifying the second electronic device using the content determined from the voice command and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user identified using the voice command” as a whole (emphasis added). However, this limitation shall be broken down in pieces to determine what it really means and what is required. The actual active step is modifying the account information for the 2nd device (i.e., device in question) to remove currently logged in user (i.e., user #2) and add another user (i.e., user#1). Essentially, the step of modifying amounts to updating information pertaining to a currently logged-in user for a device. The step of modifying is performed in response to two earlier steps successfully performed as a prerequisite. In particular, identification of the 2nd device is required (the device in question) and determination that another user (i.e., user#2) is currently logged who is different from a user requesting access to the device in question that would require modification of the account information, as a trigger. Once the identification of the device in question and determination that modification of the account information is required, the modifying step is performed. 
However, Examiner notes that specifics of how identification of the device in question and determination of another user being currently logged in are accomplished is completely irrelevant to the step of modifying. In particular, whether the second electronic device is identified using the content determined from the voice command or by any other means (e.g., typed commands entered on a keyboard or by clicking on a GUI with a mouse, gesture commands, etc.) has no bearing on performing the step of modifying, as long as the second device is identified prior to modifying. Analogously, whether the first user is identified using the voice command or by any other means has no bearing on performing the step of modifying, as long as it is determined that another user is currently logged in, triggering the need for the modifying step. 
To this extent, Park is relied on to teach determining, based on account information for the second electronic device [service device 200] (Fig. 5), that a second user [user or a terminal 30], distinct from the first user [user of the terminal 40] (Fig. 5), is currently logged into the second electronic device [service device 200 determines that user of the terminal device 30 is currently logged in based on the first user personal account information] (par. [0113]-[0114]); and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user [logging out the user of the terminal device 30 and logging in the user of the terminal device 40 based on the second user personal account information]. There is no need for Park to teach the “voice command” aspects of the invention in order to teach the modifying step, as discussed above.
Thus, Applicant’s argument that Park is silent regarding voice commands is misplaced because voice commands are not required to perform the modifying the account information for the second electronic device to associate the device with another user.
Applicants further argue that “based on the portions of the Office Action reproduced above, the Examiner appears to be finding the motivation to combine in the instant application itself, rather than the prior art of any other permissible justification under KSR”. See page 11 of the Remarks, as filed. However, at the same page of the remarks, Applicants clearly admit that the reason to combine teachings of Park with those of Mixter are distinct from the reason why modification step is performed in the instant invention, thus, not being a hindsight reasoning. In particular, Applicants state the following: “modifying the account information for the second electronic device to associate the second electronic device with the first user identified using the voice command, as claimed, is not about allowing another user to control a device without having an earlier logged in user logout per se, but rather is about using content from a voice command received at the first device to perform operations at a second device, where both the operation and the second device are indicated by the content identified from the voice command”. Therefore, Applicant’s argument against hindsight reasoning cannot be held as persuasive because reasons are clearly different.
Applicants also argue that the Examiner did not demonstrate that one of skill I the art would combine the cited references. In particular, Applicants argue that “because the Office Action has not demonstrated that one of skill in the art would look to Park’s login and logout functions to modify Mixter and/or Jarvis’ voice command functionality. Instead, the Office Action has, at best, shown that the two could be modified. In the same way that a chest press is not a rowing machine, a login function performed in response to a key control on a user terminal is not a voice command. Indeed, it is fairly typical for different terminals to indicate a particular user associated with the respective terminal, and to update the currently logged-in user based on the terminal providing the information. The same cannot be said for voice commands: it is unusual for a voice command to cause a device to identify a user and another electronic device, and to automatically log the identified user into the other electronic device [that did not receive the voice command]”. Examiner disagrees because “key control commands” of Park are analogous to voice control commands in their function and both were well known in the art before the invention was made. In fact, commands can be expressed in a variety of forms and voice commands, as a concept, is not the inventive concept in the instant application. Applicant’s invention utilizes “voice commands” for mere convenience where the invention would function equally well with the first user providing commands via alternative means such as by typing commands on a keyword, clicking on GUI objects on an electronic device with a computer mouse (or using a touch screen), or provide gesture commands to a camera as input. Therefore, claimed login/logout functionality is not inherently tied to “voice commands” but rather can be accomplished by any form of commands as a matter of design choice. 
Thus, Applicant’s argument cannot be held as persuasive and the rejection is maintained.
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-12, 14-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US 2018/0122378 A1) in view of Park (US 2014/0196075 A1) and in further view of Jarvis et al. (US 2017/0242657 A1).
	As to claim 2, Mixter teaches a method, comprising:
	at a first electronic device [voice-activated device 104], the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors (Fig. 2):
	receiving a voice command from a first user (par. [0124], step 502);
	identifying, using the voice command, the first user [user voice is automatically recognized using voice fingerprints] (par. [0104], [0135]);
	identifying, from a set of candidate devices the first user is logged into [local group] or has previously logged into [device registry in association with the user account] (par. [0052]), using content determined from the voice command, a second electronic device that is distinct from the first electronic device (par. [0125], step 504); and 
	in response to identifying the second electronic device using the content determined from the voice command, transmitting instructions to the second electronic device to play media content (par. [0126]-[0127], steps 506, 508).
	Mixter fails to teach determining, based on account information for the second electronic device, that a second user, distinct from the first user, is currently logged into the second electronic device; and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user identified using the voice command. Also, while Mixter teaches that the system plays requested content (par. [0033]) and the system stores information associated with user in the user domain, including users’ subscriptions (e.g., music streaming service subscriptions, video streaming service subscriptions, newsletter subscriptions) (par. [0103]), Mixter fails to expressly teach that the media content is selected based on the account information. 
	Park is directed to a control method based on user personal account (abstract). In particular, Park teaches determining, based on account information for the second electronic device [service device 200] (Fig. 5), that a second user [user or a terminal 30], distinct from the first user [user of the terminal 40] (Fig. 5), is currently logged into the second electronic device [service device 200 determines that user of the terminal device 30 is currently logged in based on the first user personal account information] (par. [0113]-[0114]); and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user [logging out the user of the terminal device 30 and logging in the user of the terminal device 40 based on the second user personal account information] (par. [0114], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mixter by determining, based on account information for the second electronic device, that a second user, distinct from the first user, is currently logged into the second electronic device; and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user in order to allow another user to control the target device without having the earlier logged in user to perform an additional logout process (par. [0115] in Park).
	Jarvis is directed to receiving a voice command and determining an appropriate action for the media playback system to execute based on user identification (abstract). In particular, Jarvis teaches that the media content is selected based on account information of the identified first user [associating a voice command to a registered user based on user profiles stored in the computing device, where the profile contains information on preferred playlists, preferred audio content, and content access restrictions set on the user (e.g., content restrictions for a child)] (par. [0024], [0154]-[0160]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mixter in view of Park by having the media content selected based on the account information of the identified first user in order to prevent a child from using a voice command to listen to audio content that is inappropriate for a child (par. [0018] in Jarvis).

	As to claim 3, Mixter teaches that identifying the second electronic device includes determining, from the voice command, one or more characteristics of a target device; and matching the one or more characteristics of the target device against characteristics of the set of candidate devices [determining if the voice command identifies that is an a local group of connected electronic devices] (par. [0019]-[0020], [0125]).

	As to claim 4, Mixter teaches that identifying the second electronic device includes, in accordance with a determination that the one or more characteristics of the target device do not match any devices of the set of candidate devices (par. [0129], step 512), sending a request to search for local devices [searching for a device that satisfies one or more focus session maintenance criteria] (par. [0130]-[0131]).

	As to claim 5, Mixter teaches that the one or more characteristics of the target device include one or more characteristics selected from the group consisting of: a name of the target device, a brand of the target device, and a model of the target device [device name such as “game room TV”] (par. [0125]).

	As to claim 6, Mixter in view of Park teaches after identifying the second electronic device, modifying account information for the second electronic device to disassociate the second user from the second electronic device [logging out the user of the terminal 30 from the service device 200] (par. [0114] in Park).

	As to claim 8, Mixter in view of Park and Jarvis teaches after playback of the media content has finished, updating, without user intervention, the account information for the second electronic device to associate the second electronic device with the second user [logging in and out is performed dynamically based on which user is making a request for control] (par. [0116], [0118] in Park).

	As to claim 9, Mixter teaches after playback of the media content has finished, maintaining the account information for the second electronic device so that the second electronic device remains associated with the first user (par. [0052], [0055], [0056]).

	As to claim 10, Mixter teaches identifying the media content from the voice command (par. [0033], [0153]).

	As to claim 11, Mixter teaches that the voice command identifies, as the media content, a song, album, genre, podcast, or playlist (par. [0020], [0033]).

	As to claim 12, Mixter teaches that the voice command includes one or more keywords that indicate whether the media content is a song, album, genre, podcast, or playlist (par. [0020]).

	As to claim 14, Mixter in view of Park and Jarvis teaches a first electronic device [voice-activated device 104 in Mixter] comprising: one or more processors; and memory storing instructions for execution by the one or more processors (Fig. 2 in Mixter), the instructions for performing the method steps as discussed above with respect to claim 2.

	As to claim 15, Mixter in view of Park and Jarvis teaches a non-transitory computer-readable storage medium storing instructions (par. [0010] in Mixter) which, when executed by a first electronic device that includes one or more processors, cause the first electronic device to perform the method steps as discussed with respect to claim 2 above.

As to claims 16-19, Mixter in view of Park and Jarvis teaches all the elements as discussed per claims 3-6 above.

As to claims 21-22, Mixter in view of Jarvis and Nishikawa teaches all the elements as discussed per claims 8-9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442